Citation Nr: 0711030	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  96-37 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected headache 
disorder.

(The issues of entitlement to service connection for a right 
eye disability, claimed as secondary to an injury in service, 
and to a total rating based on individual unemployability due 
to service-connected disability are the subject of a separate 
decision of the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to March 1968.  This matter initially arose from a 
February 1996 rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 1999, a Travel Board hearing was held before 
the undersigned.  A transcript of that hearing is of record.  
In August 1999 the case was remanded to the RO.  In July 
2002, the Board issued a decision that denied service 
connection for a psychiatric disability.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2003, the Court issued 
an order that vacated the Board's July 2002 decision and 
remanded the matter on appeal for readjudication consistent 
with a joint motion by the parties.  In July 2003, the Board 
remanded the matter on appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a statement received by the RO in June 2004, the veteran's 
private attorney reported that the veteran had received 
treatment for his psychiatric disability at the Salem, 
Virginia VA Medical Center (VAMC).  He asked that these 
records be obtained.  While some of these records have been 
associated with the veteran's claims file, it appears these 
records are incomplete.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Furthermore, the July 2003 Remand directed the RO to schedule 
the veteran for an additional VA examination by a 
psychiatrist to ascertain the diagnoses and etiology of his 
psychiatric disorders, including whether they are related to 
his service-connected headaches.  If it was determined that 
no causal relationship exists, the examiner was to reconcile 
this finding with the private medical opinions of record. 

Following the Board's remand, the veteran underwent a VA 
examination in October 2004.  Generalized anxiety disorder 
was diagnosed.  After reviewing the evidence of record, 
including opinions from the veteran's private physicians and 
the veteran's self-reported medical history, the VA examiner 
concluded that the generalized anxiety disorder pre-existed 
the veteran's diagnosis of headaches, and therefore the VA 
examiner concluded that there was no evidence that the 
veteran's service-connected headaches caused his generalized 
anxiety disorder.  The VA examiner did find, however, that 
the veteran's "chronic headaches of the severity described 
can exacerbate his psychiatric condition."

Service connection may be established on a secondary basis 
for a disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  However, the veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  Id.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  As the October 2004 VA examiner did 
not address the degree to which the veteran's generalized 
anxiety disorder was aggravated by his service-connected 
headaches, another VA examination is necessary.

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  Attention of the RO and the VA 
examiner is directed to these changes so that the report of 
the VA examination directed by the Board includes the 
necessary information.  Moreover, while the veteran was 
provided with the former version of the regulation in a July 
1996 Statement of the Case, he should have written notice of 
the new regulation.

Finally, the veteran did not receive any notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the claim for service 
connection for a psychiatric disorder, 
claimed as secondary to a service-
connected headache disorder, the RO 
should provide the veteran with written 
notice of the amendments to 38 C.F.R. § 
3.310(b), effective as of October 10, 
2006.  

The RO should also provide the veteran 
notice regarding the degree of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain copies of all 
outstanding, relevant VA treatment 
records from the Salem, Virginia VAMC.

3.  Thereafter, the veteran should be 
scheduled for an examination by a 
psychiatrist to determine the nature and 
etiology of his psychiatric disability.  
The claims file and a copy of this REMAND 
must be made available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed.  A complete 
rationale should be provided for any 
opinion expressed.

The findings of the examiner should 
include responses to the following:

a.  Based upon a review of the veteran's 
claims file and the examination findings, 
provide a diagnosis for all psychiatric 
disorders shown.

b.  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current psychiatric disorder has been 
aggravated by the veteran's service-
connected headaches?  If so, the examiner 
should report the baseline level of 
severity of the psychiatric disability 
prior to the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the psychiatric disability is 
due to natural progress, the examiner 
should indicate the degree of such 
increase in severity due to natural 
progression.  See generally 38 C.F.R. § 
3.310(b) (effective October 10, 2006).

4.  Thereafter, the RO should review this 
claim.  The provisions of 38 C.F.R. § 
3.310(b) (effective October 10, 2006) 
should be applied, if pertinent.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


